The defendant has been convicted on both counts of an information which, in the first count, charged violation of the provisions of section 288a of the Penal Code, and in the second count charged the offense of contributing to the delinquency of a minor. Defendant appeals from the judgment and from an order denying his motion for a new trial.
As applied to the record in this action, the grounds of appeal stated in the brief for appellant are frivolous. The cause was tried before the court without a jury. [1] The court did not err in declining to go out and view the premises described in the evidence as being the place where the offenses were committed.[2] The court did not commit any error in taking the testimony of the witness Romer concerning the presence of an alcoholic odor in the breath of the boy with whom the offense was committed; and it does not appear that any objection was made to the reception of that evidence.
[3] The court did not err in finding the defendant guilty on both counts of the information. While the second count described the same transaction as that set forth in the first count, it also contained further specifications of acts which *Page 544 
would constitute contribution to delinquency of the minor and which were not involved in the transaction described in the first count. The defendant was not found "guilty of two crimes composed of but one act". (For discussion of similar question see People
v. Snyder, 74 Cal.App. 138 [239 P. 705].)
The foregoing statements cover, in substance, all of the grounds of appeal presented on behalf of the defendant.
The judgments of conviction are affirmed and the order denying motion for new trial is affirmed.
Houser, J., and York, J., concurred.